Broyles, C. J.
1. The bill of exceptions containing no assignment of error either upon the exceptions pendente lite or upon the judgment complained of therein, the exceptions pendente lite, under repeated rulings of the Supreme Court and of this court, can not be considered.
2. The verdict was authorized by the evidence, and none of the grounds of the amendment to the motion for a new trial shows cause for a reversal of the judgment.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Norman & Norman, for plaintiffs in error.
W. A. Slaton, contra.